Mason, J.
(concurring specially): I think the judgment should be affirmed upon these grounds: Assuming for the purposes of the case that the mother of a child born in wedlock but conceived prior thereto cannot testify to nonaccess, at the time of conception, of the man she later married, after the impossibility of access has been satisfactorily proved by other testimony she may tell who the father was. It was proper for the court, after the introduction of independent evidence which if true proved the child not to be .that of the mother’s husband, to allow the mother to say who the father was, and send both questions to the jury at once. Whether the evidence of other witnesses was sufficient to establish the illegitimacy of the child, although more than a mere preponderance was required on that issue, and whatever the test may have been in that regard, was a matter for the final determination of the jury and trial judge. (Wooddell v. Allbrecht, 80 Kan. 736, 104 Pac. 559; Taylor v. Holyfield, 104 Kan. 587, 180 Pac. 208.) Complaint cannot be made now of the omission of the trial court to limit the scope of the wife’s testimony by instructing it was to be considered only in case illegitimacy had been satisfactorily established by the other witnesses, because such an instruction was not requested. (Sweet v. Savings Bank, 73 Kan. 47, 84 Pac. 542; State v. Marsee, 93 Kan. 600, 602, 144 Pac. 833; 3 C. J. 855-856.)
It may be worth while to mention that Lord Mansfield’s much quoted opinion was pronounced in support of a decision granting a new trial because he held error had been committed by the trial *570court in refusing to admit in evidence a statement of a mother which showed that her child was illegitimate and which was offered for that purpose.
Johnston, C. J., Burch and Harvey, JJ., dissenting.